

113 HRES 364 IH: Supporting the goals and ideals of “World Alzheimer’s Month”.
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 364IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Mr. Fattah submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of World Alzheimer’s Month.Whereas Alzheimer’s is a progressive neurological disease that impairs an individual’s memory, cognitive abilities, and behavior;Whereas Alzheimer’s is the most common form of dementia;Whereas approximately 35,600,000 individuals cope with dementia worldwide, with more than 5,000,000 living with Alzheimer’s in the United States;Whereas neurological research continues to lead to advances in the treatment and diagnosis of Alzheimer’s and other forms of dementia; andWhereas World Alzheimer’s Month is recognized in September and serves to increase awareness about the disease, its impact on the lives of those affected by it, and the efforts of those seeking to cure Alzheimer’s: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of World Alzheimer’s Month;(2)acknowledges the impact Alzheimer’s has on the lives of individuals worldwide and in the United States; and(3)acknowledges the progress and improvements neurological research has made in the diagnosis and treatment of Alzheimer’s and other forms of dementia.